 PROB 12C                                                                        Report Date: November 27, 2019
(6/16)

                                       United States District Court                                 FILED IN THE
                                                                                                U.S. DISTRICT COURT
                                                                                          EASTERN DISTRICT OF WASHINGTON

                                                      for the
                                                                                           Nov 27, 2019
                                        Eastern District of Washington                         SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Nathaniel Jameco Brown                  Case Number: 0980 2:10CR00144-EFS-1
 Address of Offender:                      Spokane, Washington 99205
 Name of Sentencing Judicial Officer: The Honorable Edward F. Shea, Senior U.S. District Judge
 Date of Original Sentence: September 20, 2011
 Original Offense:            Felon in Possession of a Firearm and Ammunition, 18 U.S.C. § 922
 Original Sentence:           Prison - 96 months           Type of Supervision: Supervised Release
                              TSR - 48 months

 Revocation Sentence:         Prison- 12 months
 (July 14, 2018)              TSR- 48 months

 Revocation Sentence :        Prison- 41 days
 (October 25, 2019)           TSR- 46 months, 20 days


 Asst. U.S. Attorney:         Tyler Tornabene              Date Supervision Commenced: October 28, 2019
 Defense Attorney:            Molly Winston                Date Supervision Expires: March 19, 2023

                                         PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            1           Special Condition #9: You must participate in an inpatient substance abuse treatment
                        program and any recommended aftercare. You must follow the rules and regulations of the
                        treatment program. The probation officer will supervise your participation in the program
                        (provider, location, modality, intensity, etc.). You must pay the costs of the program if
                        financially able.

                        Supporting Evidence: On November 26, 2019, Mr. Brown was in direct violation of special
                        condition number 9 by failing to follow the rules and regulations of the treatment program
                        at Pioneer Center East (PCE).

                        On November 5, 2019, Nathaniel Brown was given a copy of his judgment and his
                        conditions of supervision were explained to him. Mr. Brown signed his judgment reflecting
                        he understood each condition.
Prob12C
Re: Brown, Nathaniel Jameco
November 27, 2019
Page 2

                      On November 26, 2019, the undersigned officer was informed by Mr. Brown’s case manager
                      at PCE that he was being unsuccessfully terminated from their inpatient facility due to
                      stealing items at the facility. He was allegedly taking items from the kitchen with two other
                      individuals.

                      The case manager went on to say that it was her clinical observation that Mr. Brown was not
                      progressing through inpatient treatment at the rate he should be. She stated that he spent
                      more time on personal matters rather than working on his substance abuse issues.
                      Additionally, she indicated she strongly believes he would need to stay at their facility
                      longer than 30 days in order to work on his issues.

The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the offender to appear to
answer to the allegations contained in this petition.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     11/27/2019
                                                                            s/Joshua D. Schull
                                                                            Joshua D. Schull
                                                                            U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [X ]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other

                                                                            Signature of Judicial Officer

                                                                                   November 27, 2019
                                                                            Date
